BIMINI CAPITAL MANAGEMENT, INC. ARTICLES SUPPLEMENTARY RECLASSIFYING SHARES OF PREFERRED STOCK AND CLASS B AND CLASS C COMMON STOCK INTO CLASS A COMMON STOCK Bimini Capital Management, Inc., a Maryland corporation (the “Corporation”), having its principal office in Vero Beach, Florida, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: Under a power contained in Section 2-208 of the Maryland General Corporation Law and Article V of the Amended and Restated Articles of Incorporation of the Corporation (the “Charter”) the Board of Directors (the “Board”), by resolutions duly adopted on January 14, 2010, reclassified and designated 5,000,000 shares of the authorized but unissued preferred stock, par value $0.001 per share, of the Corporation (which shall not include the Corporation’s Class A or Class B Redeemable
